Citation Nr: 0125872
Decision Date: 11/05/01	Archive Date: 12/03/01

DOCKET NO. 00-21 382               DATE NOV 05, 2001

On appeal from the Department of Veterans Affairs Regional Office
in Phoenix, Arizona

THE ISSUE

Entitlement to service connection for the cause of the veteran's
death.

WITNESS AT HEARING ON APPEAL 

Appellant 

ATTORNEY FOR THE BOARD 

Kelli A. Kordich, Associate Counsel 

INTRODUCTION

The veteran had active duty military service from October 1974 to
February 1975. He died in December 1998. The appellant is his
surviving son. As an application for Dependency and Indemnity
Compensation, and not for disability compensation, this claim is
not subject to any Department of Veterans Affairs (VA) stay
affecting certain claims involving alcohol abuse.

This matter comes before the Board of Veterans' Appeals (Board) on
appeal from a rating decision issued in June 1999 by the Phoenix,
Arizona, Regional Office (RO) of the VA, which denied entitlement
to service connection for the cause of the veteran's death and
denied entitlement to benefits under Chapter 35, Title 38, United.
States Code. In August 2001, the appellant testified at a Travel
Board hearing before the undersigned Member of the Board in
Phoenix, Arizona.

FINDINGS OF FACT

1. The veteran's Certificate of Death indicates he died in December
1998 of respiratory failure, due to or as a consequence of upper GI
bleed and alcoholic liver disease.

2. During the veteran's lifetime, service connection was
established for derangement, medial meniscus, left knee evaluated
as 10 percent disabling; status post operative derangement medial
meniscus right knee with partial synovectomy and plica excision in
the supra patellar pouch evaluated as 10 percent disabling;
residual status post hammertoe deformities right foot evaluated as
10 percent disabling. At the time of his death the veteran had a
combined evaluation of 30 percent.

2 -


3. A service-connected disability was not the immediate or
underlying cause of the veteran's death, nor did a service-
connected disability contribute substantially or materially to
cause death, nor did a service-connected disability combine to
cause death or aid or lend assistance to the production of death.

CONCLUSIONS OF LAW

A disability incurred in or aggravated by service did not cause or
contribute to the veteran's death. 38 U.S.C.A. 1101, 1110, 1112,
1131, 1310 (West 1991 & SUPP. 2001); 38 C.F.R. 3.303, 3.312, 3.316
(2001).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

During the pendency of the appellant's appeal but after the case
was forwarded to the Board, the President signed the "Veterans
Claims Assistance Act of 2000," 38 U.S.C.A. 5103A (West Supp.
2001), (VCAA), which substantially modified the circumstances under
which VA's duty to assist claimants applies, and how that duty is
to be discharged. See also implementing regulation at 66 Fed. Reg.
45620 (Aug. 29, 2001) (to be codified at 38 C.F.R. 3.159). This
liberalizing legislation is applicable to the veteran's claim. See
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991). It essentially
eliminates the requirement that a claimant submit evidence of a
well-grounded claim, and provides that VA will assist a claimant in
obtaining evidence necessary to substantiate a claim but is not
required to provide assistance to a claimant if there is no
reasonable possibility that such assistance would aid in
substantiating the claim. It also includes new notification
provisions. Specifically, it requires VA to notify the claimant and
the claimant's representative, if any, of any information, and any
medical or lay evidence, not previously provided

3 -

to the Secretary that is necessary to substantiate the claim. As
part of the notice, VA is to specifically inform the claimant which
portion, if any, of the evidence is to be provided by the claimant
and which part, if any, VA will attempt to obtain on behalf of the
claimant.

With regard to the development that has been undertaken in this
case, the record includes the veteran's service medical records,
the veteran's death certificate, transcript from August 2001 Travel
Board hearing, VA examinations dated October 1975, November 1977,
August 1996, October 1997, February and July 1998, VA outpatient
treatment records dated March 1994 to March 1998, private medical
records from G.C.M., M.D. and Phoenix Baptist Hospital and Medical
Center dated July 1996 to October 1996, and letter from Emergency
Chiropractic, P.C., dated March 1997. No additional pertinent
evidence has been identified by the appellant. Additionally, the
record shows that the appellant has been notified of the applicable
laws and regulations which set forth the criteria for entitlement
to the benefits at issue. The discussions in the statement of the
case have informed the appellant of the information and evidence
necessary to warrant entitlement to the benefits sought. Thus,
although the claim was developed before the effective date of the
VCAA, there is no reasonable possibility that further development
would aid in substantiating the claim and, therefore, a remand is
not necessary.

Under VA laws and regulations, service connection may be granted
for a disability resulting from a disease or injury incurred in or
aggravated during active military service. See 38 U.S.C.A. 1110; 38
C.F.R. 3.303. Also, entitlement to service connection for the cause
of a veteran's death is warranted when a disability of service
origin caused, hastened, or substantially and materially
contributed to the veteran's death. See 38 U.S.C.A. 1310(b); 38
C.F.R. 3.312. A veteran's death will be considered as having been
due to a service-connected disability when the evidence establishes
that such disability was either the principal or a contributory
cause of death. See 38 C.F.R. 3.312. The principal cause of death
is one which,

4 -

singly or jointly with some other condition, was the immediate or
underlying cause of death or was etiologically related thereto. See
38 C.F.R. 3.3 12(b). A contributory cause of death is one that
contributed substantially or materially, combined to cause death,
or aided or lent assistance to the production of death. See 38
C.F.R. 3.312(c).

The death certificate shows that the veteran died at the VA Medical
Center in Phoenix, Arizona as a result of respiratory failure due
to or as a consequence of upper GI bleed and alcoholic liver
disease. During his lifetime, the veteran was service-connected for
derangement, medial meniscus, left knee; status post operative
derangement, medial meniscus right knee with partial synovectomy
and plica excision in the supra patellar pouch; residual status
post hammertoe deformities right foot. The veteran's service
medical records do not reference any pertinent complaints or
diagnoses of chronic respiratory, liver, or gastrointestinal
conditions in service nor is there medical evidence of these
disorders within a year following service.

The appellant has contended that his father's death resulted from
his alcohol use due to the pain caused by his service-connected
disabilities. The Board has reviewed the medical records contained
in the veteran's claims file and observes that there is no medical
evidence that any of the causes listed on the certificate of death
had their onset during service, or any applicable presumptive
period or were related to. service. The earliest evidence of liver
disease was noted in a VA treatment record in the veteran's file
dated in May 1991 showing probable liver disease, which was over 16
years after service. The first evidence of a gastrointestinal
condition was in a VA treatment record dated March 1994 which
showed the veteran had liver disease with esophageal bleed. There
was no evidence of treatment for respiratory conditions. At his
August 2001 Travel Board hearing, the appellant testified that his
father was in pain every day due to his service connected
disabilities, which resulted in his abuse of alcohol. The appellant
indicated that he had never been told

5 -

by any medical authorities that the veteran's death was due to his
service connected disabilities. In fact, there is no medical
evidence linking the veteran's service- connected disabilities to
his cause of death. The board acknowledges the appellant's belief
in a causal connection between the veteran's death and his military
service. However, as the appellant is not a medical expert, he is
not competent to offer an opinion regarding any medical causation
leading to the veteran's death. See Espiritu v. Derwinski, 2 Vet.
App. 492, 494 (1992).

Because the record fails to demonstrate any connection between the
veteran's respiratory failure due to upper GI bleed and alcoholic
liver disease and his military service, the appellant's claim of
service connection for the cause of the veteran's death must be
denied. Except for the appellant's assertions, there is no evidence
suggesting a link between the cause of the veteran's death and
service. His testimony, however, does not contain any reference to
information he received from physicians or material he obtained
from other medical sources to link the veteran's cause of death to
military service.

ORDER

The claim of entitlement to service connection for the cause of the
veteran's death is denied.

John E. Ormond, Jr. 
Member, Board of Veterans' Appeals

6 - 



